Citation Nr: 0631687	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  04-10 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected dermatitis of the feet, hands, and left 
forearm.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
January 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision by which the RO denied the 
veteran's claim.  

In April 2006, the veteran testified at a hearing before the 
undersigned.  The hearing was held at the RO.


FINDING OF FACT

The veteran's service-connected dermatitis of the feet, 
hands, and left forearm is manifested by no more than twice 
monthly flare-ups of pustules with constant itching, 
scratching, and bleeding.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 
30 percent, but no higher, for the veteran's service-
connected dermatitis of the feet, hands, and left forearm 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7817 (2001, 
2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2005).  As part of that notice, VA 
must inform the claimant of the information and evidence he 
is expected to provide, as well as the information and 
evidence VA will seek to obtain on his behalf.  In addition, 
VA must advise a claimant to provide any additional evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to 
VA's VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to 
the following five elements of a service connection claim:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
the VCAA, a claimant must be provided notice of the 
evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In this case, in a March 2003 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also advised the veteran to identify any 
additional information that he felt would support his claim 
or to send the evidence itself, effectively informing the 
veteran to submit any relevant evidence in his possession.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  

The Board acknowledges that the content of the VCAA notice 
provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that 
any such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  

With respect to elements (5), effective dates, the veteran 
will have ample opportunity to appeal any effective date 
assigned.  Thus, a remand to the RO for corrective VCAA 
notice is not necessary.  Such action would result in a 
delay in the receipt of benefits to which the veteran is 
entitled and would, therefore, be inherently prejudicial.  

Similarly, the Board finds that the veteran has not been 
prejudiced by any timing deficiencies in the VCAA 
notification letter he received.  The Board finds that the 
lack of such a pre-decision notice is not prejudicial to the 
veteran for several reasons.  The VCAA notice was provided 
by the RO prior to the transfer and certification of the 
veteran's case to the Board.  It is also noted that the 
veteran is represented and has been provided with every 
opportunity to submit evidence and argument in support of 
his claim and to respond to VA notices.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No 05-7157 (Fed. Cir. April 
5, 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post-service private and VA medical treatment records 
and VA medical examination reports.  The Board observes that 
certain private medical records have not been obtained.  A 
physician identified by the veteran at his hearing was 
retired and presumably unavailable to release medical 
records.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 
5103A(d); 38 C.F.R. § 3.159(c)(4).  

Standard of Review 

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Discussion

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected dermatitis of the feet, 
hands, and left forearm has been rated 10 percent disabling 
by the RO under the provisions of Diagnostic Code 7817 
(2001).  

On August 2001 VA examination report, the examiner noted a 
long history of skin problems that were "pretty much under 
control" with medication and the avoidance of scratching.  

On August 2002 VA skin examination, the veteran complained 
of blisters between the fingers that bled after scratching.  
On examination, there was no rash on the left forearm, 
hands, or feet.  There was a rash on the forehead.  The 
examiner noted that there was no gross evidence of any type 
of dermatological problem at that time.  The examiner 
diagnosed dermatoses of the feet, hands, and left forearm as 
well as seborrheic dermatitis of the scalp.

On September 2003 VA skin examination, the examiner observed 
a few discrete pustules on the palms, forearms, trunk, lower 
legs, and toes.  The examiner diagnosed dermatophytosis.

At his hearing in April 2006, the veteran indicated that he 
suffered from breakouts approximately twice a month and that 
these varied from mild to severe.  He reported trying 
various creams and other medications over the years, 
apparently to no avail.  He indicated that he often put his 
hands under very hot water to stop itching that he described 
as "misery."  The veteran complained of itchy blisters that 
bled when he scratched them.  Nighttime scratching caused 
blood stains on his bedding.  The veteran also complained of 
pain.  The veteran's wife testified that the itching and 
scratching during flare-ups produced unattractive results.  
The veteran indicated that he desired a 30 percent 
evaluation for his service-connected skin disability.

During the pendency of this appeal, the rating criteria 
concerning skin disabilities were changed effective August 
30, 2002.  See 67 Fed. Reg. 49,590-99 (July 31, 2002) (as 
amended by 67 Fed. Reg. 58,448 (Sept. 16, 2002)) (now 
codified at 38 C.F.R. § 4.118 et seq.).  When rating 
criteria are amended during the pendency of a claim, the 
claimant is entitled to the application of the criteria most 
favorable to the claim.  Diorio v. Nicholson, 20 Vet. 
App. 193, 197 (2006) (citations omitted).  The new criteria 
are only applicable to the period of time since their 
effective date.  VAOPGCPREC 3-2000 (April 10, 2000).

Prior to August 30, 2002, unless otherwise provided, skin 
disorders rated under Diagnostic Codes 7807 through 7819 
were rated by analogy to eczema under Diagnostic Code 7806, 
dependent upon location, extent, and repugnant or otherwise 
disabling character of manifestations.

Prior to the regulatory amendment effective August 30, 2002, 
Diagnostic Code 7806 (eczema and dermatitis) provided the 
following levels of disability:

50% ulceration or extensive exfoliation or crusting and 
systemic or nervous manifestations or exceptionally 
repugnant disfigurement.

30% constant exudation or itching, extensive lesions, or 
marked disfigurement.

10% eczema with exfoliation, exudation or itching and 
involvement of an exposed surface or extensive area.

0% slight, if any, exfoliation, exudation or itching, if on 
a nonexposed surface or small area.

See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2001).

Although the veteran's symptomatology has waned at times, as 
is apparent from the January 2002 VA examination report 
reflecting no apparent manifestations, the Board is of the 
view that the veteran's itching, scratching, and ensuing 
bleeding are sufficiently regular to more nearly approximate 
constant itching, warranting a 30 percent evaluation under 
the foregoing criteria.  The veteran and his wife both 
testified regarding frequent exacerbations that caused 
marked discomfort and open wounds.  The Board finds no 
reason not to credit their assertions reflecting symptoms 
that fall within the criteria associated with a 30 percent 
evaluation.  Thus, the Board assigns a 30 percent evaluation 
for the veteran's service-connected dermatitis of the feet, 
hands, and left forearm.  Id.

The Board notes that it need not discuss entitlement to a 50 
percent evaluation under the criteria applicable before 
August 30, 2002, as the veteran expressed a desire for a 30 
percent disability evaluation, which was granted.  See 
Grantham v. Brown, 114 F.3d 1156.  Indeed, at his hearing, 
he stated, "I feel like 30 percent would be fair."  
Furthermore, the Board need not discuss entitlement to an 
increased rating under the current version of the applicable 
regulations because the 30 percent evaluation under the 
former rating criteria is applicable throughout the 
appellate period. 

Despite the foregoing, the Board is of the view that a 50 
percent evaluation under the old rating criteria is 
inapplicable.  A 50 percent evaluation would mandate such 
symptoms as ulceration, extensive exfoliation, crusting, 
systemic or nervous manifestations, and/or exceptionally 
repugnant disfigurement.  Manifestations of this severity 
are not apparent from the record.

The Board observes that an evaluation in excess of 30 
percent would not be appropriate under the current criteria 
for rating disabilities of the skin.  An evaluation in 
excess of 30 percent would necessitate disfigurement of the 
head, face, or neck; scars other than the head, face, or 
neck that are deep or cause limitation of motion; dermatitis 
or eczema entailing more than 40 percent of the body or more 
than 40 percent of exposed areas, or constant or near 
constant systemic therapy during the previous 12 months; 
bullous disorders involving more than 40 percent of the body 
or more than 40 percent of exposed areas, or constant or 
near constant systemic therapy during the previous 12 
months; psoriasis covering more than 40 percent of the body 
or more than 40 percent of exposed areas, or constant or 
near constant systemic therapy during the previous 12 
months; exfoliative dermatitis with general involvement of 
the skin without systemic manifestations, and; constant or 
near- constant systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA (psoralen 
with long-waive ultraviolet-A light) or UVB (ultraviolet-B 
light) treatments, or electron beam therapy required during 
the past 12-month period; cutaneous manifestations of 
collagen-vascular diseases not listed elsewhere with more 
than 40 percent of the entire body or more than 40 percent 
of exposed areas affected, or, constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period; papulosquamous disorders not listed elsewhere with 
more than 40 percent of the entire body or more than 40 
percent of exposed areas affected requiring constant or 
near-constant systemic medication or intensive light therapy 
required during the past 12 months; diseases of 
keratinization with either generalized cutaneous involvement 
or systemic manifestations and constant or near constant 
systemic medication required during the past 12 months; 
urticaria with recurrent debilitating episodes occurring at 
least four times during the past 12-month period despite 
continuous immunosuppressive therapy; primary cutaneous 
vasculitis with recurrent debilitating episodes occurring at 
least four times during the past 12-month period despite 
continuous immunosuppressive therapy; and/or erythema 
multiforme; toxic epidermal necrolysis entailing recurrent 
debilitating episodes during the past 12-month period 
despite continuous immunosuppressive therapy.  38 C.F.R. 
§§ 4.118, Diagnostic Codes 7800, 7801, 7806, 7815, 7816, 
7817, 7821, 7822, 7824, 7825, 7826, 7827 (2006).  None of 
the foregoing symptomatology has been mentioned by the 
veteran or found on examination.  Thus, an evaluation in 
excess of 30 percent is not warranted under the current 
rating criteria.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2006).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent 
periods of hospitalization.  Indeed, no hospitalization has 
been shown, and although the veteran left one outdoor job 
due to the itching that resulted from excessive 
perspiration, he has not referred to any chronic inability 
to work due to his service-connected skin disability.  Under 
these circumstances, the Board finds that the veteran has 
not demonstrated marked interference with employment so as 
to render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant an even more favorable decision.


ORDER

An evaluation of 30 percent for the veteran's service-
connected dermatitis of the feet, hands, and left forearm is 
granted subject to the law and regulations governing the 
payment of veterans' benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


